BARNETTE, Judge.
This is an appeal from a judgment of January 9, 1967, denying a petition for a preliminary injunction sought by More-house Parish Police Jury to enjoin the enforcement of an order issued by the Wild Life and Fisheries Commission of the State of Louisiana allowing the killing of fawns, does, and antlerless deer on Friday, November 25, 1966, in the Georgia Pacific Management Area located in Morehouse Parish, Louisiana.
Sometime prior to November 25, 1966, the Wild Life and Fisheries Commission issued an order to allow the shooting of fawns, does and antlerless deer on Friday, November 25, 1966, in the above-named area of Morehouse Parish. On November 23, the Morehouse Parish Police Jury, who challenged the authority of the Commission to issue such order under Act 377 of 1966, amending R.S. Title 56, Section 124, sought and obtained a temporary restraining order, pending hearing on the petition for preliminary injunction. Hearing thereon was ordered on December 2, 1966. The hearing date was continued, and the hearing was had on December 16. At that time the case was tried and submitted on briefs: On January 9, 1967, judgment was rendered, signed and filed denying the preliminary injunction. This appeal followed.
On its face the issue is moot.
Notwithstanding the mootness of the question as it relates to November 25, 1966, both appellant and appellee contend that since plaintiff prayed also for a permanent injunction, the basic issue, namely, the authority of the Commission under the statute, is not moot. We do not share this opinion.
The conflict of authority between the Police Jury and the Commission does seem to be an issue between them. Nevertheless, this is not the proper proceeding in which to obtain an advisory opinion or a declaratory judgment to guide their ac*544tions in the future. There are other remedies which they may pursue according to law.
The issue presented by this injunction proceeding related to the enforcement of an order limited only to a single date now past, and it was moot when heard by the trial court. Navarre v. Lafayette Parish School Bd., 226 La. 876, 77 So.2d 520 (1955); Freret Civic Ass’n v. Orleans Parish School Bd., 223 La. 407, 65 So.2d 893 (1953) ; Ripp v. Perrault, 39 So.2d 362 (La.App.Orleans 1949).
The issue being moot, the appeal is dismissed.
Appeal dismissed.